Exhibit 10.1

 

EXECUTION DRAFT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
May 6, 2015, is made and entered into by and between DYNEGY OPERATING COMPANY, a
Delaware corporation (the “Company”), and ROBERT FLEXON (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement dated June 22, 2011 (such agreement, as amended, the “Prior Employment
Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Employment Agreement in its entirety other than the non-competition,
non-solicitation, and non-disclosure obligations which are continuing in nature
and re-stated below;

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms and conditions set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.                                      Employment.  On the terms and subject to
the conditions set forth herein, the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company, for
the Employment Term (as defined below).  During the Employment Term, the
Executive shall serve as Chief Executive Officer of Dynegy Inc. (“Dynegy”) and
shall report to the Board of Directors of Dynegy (the “Board”), performing such
duties and responsibilities as are customarily attendant to such position with
respect to the business of the Company and such other duties and
responsibilities as may from time to time be assigned to the Executive by the
Board.  During the Employment Term, to the extent approved by the stockholders
of Dynegy, the Executive shall also serve as a director of Dynegy and, to the
extent requested by the Board, the Executive shall also serve as a director or
officer of any of the direct or indirect subsidiaries of the Company, in each
case without additional compensation.

 

2.                                      Performance.  The Executive shall serve
Dynegy and its subsidiaries and affiliates faithfully and to the best of his
ability and shall devote his full business time, energy, experience and talents
to the business of Dynegy and its subsidiaries and affiliates, as applicable,
and will not engage in any other employment activities for any direct or
indirect remuneration or otherwise, without the written approval of the Board;
provided, however, that it shall not be a violation of this Agreement for the
Executive to manage his personal investments or to engage in or serve such
civic, community, charitable, educational, or religious organizations as he may
select, so long as such service does not create a conflict of interest with, or
interfere with the performance of, the Executive’s duties hereunder or conflict
with the Executive’s covenants under Section 6 of this Agreement, in each case
as determined in the sole judgment of the Board.

 

--------------------------------------------------------------------------------


 

3.                                      Employment Term.  Subject to earlier
termination pursuant to Section 7, the term of employment of the Executive
hereunder shall begin on May 6, 2015 (the “Commencement Date”), and shall
continue through April 30, 2018 (the “Initial Term”); provided, however, that
beginning on the first day immediately following the expiration date of the
Initial Term, and on each subsequent anniversary of such day, such term shall be
extended by an additional one (1)-year period (each such period, an “Additional
Term”, if, at least ninety (90) days before the end of the Initial Term or the
applicable Additional Term, the Company and the Executive mutually agree in
writing to extend the term of this Agreement.  If the term of this Agreement is
not extended, the term of employment hereunder shall terminate as of the end of
the Initial Term or any Additional Term, as applicable, (collectively, the
“Employment Term”).

 

4.                                      Principal Location. The Executive’s
principal place of employment shall be the Company’s offices located in Houston,
Texas, or within fifty (50) miles thereof, or such other location or locations
as the Board may from time to time designate, subject to required travel.

 

5.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As compensation for his
services hereunder and in consideration of the Executive’s other agreements
hereunder, during the Employment Term, the Company shall pay the Executive an
initial base salary, payable in equal installments in accordance with Company
payroll procedures, at an annual rate of One Million One Hundred Thousand
Dollars ($1,100,000) (the “Base Salary”), subject to annual review by the Board
for increase but not decrease; provided, however, such Base Salary may be
reduced in connection with a broad-based reduction for senior executives of the
Company.

 

(b)                                 Incentive Compensation Plan.  The Executive
shall be eligible to participate in the Dynegy Inc. Incentive Compensation Plan
(the “Incentive Compensation Plan”) with an initial target Award of 110% of Base
Salary, subject to annual review by the Board for increase but not decrease.

 

(c)                                  Long Term Incentive Plan.

 

(i)                                     Participation in LTIP.  During the
Employment Term, the Executive shall be eligible to receive annual equity award
grants pursuant to ‘Dynegy’s 2012 Long Term Incentive Plan, as amended or
modified from time to time (the “LTIP”), or any future equity compensation plan
adopted by Dynegy, as determined by the Board or a committee thereof, in
consultation with the Executive.  The terms and conditions applicable to the
Executive’s future equity awards (A) shall be the same as the terms and
conditions which apply to equity awards made to the Company’s other senior
executives, and (B) shall include provisions which provide that vesting and
payment due to death or disability will be consistent with the terms of prior
award agreements.

 

(ii)                                  Annual Equity Grant.  For each year, as
compensation for his ongoing service with the Company, the Executive shall be
granted, under the LTIP, an equity award.  The value of the equity award for the
2015 fiscal year shall be $4,690,000, which shall consist of approximately
(i) forty percent (40%) Performance Share Units (based on target opportunity),
(ii) thirty-five percent (35%) Restricted Stock Units, and (iii) twenty five
percent

 

2

--------------------------------------------------------------------------------


 

(25%) non-qualified stock options (“Options”).  Except as provided in this
Agreement, the terms and conditions applicable to the Executive’s equity awards
shall be the same as the terms and conditions which apply to equity awards made
to the Company’s other senior executives.  The target amount, and forms of
equity provided, for any future award shall be determined by the Compensation
Committee from time to time in its sole discretion.

 

(iii)                               Special Equity Grant.  In consideration of
the Executive’s entering into this Agreement and as compensation for his ongoing
service, the Executive shall be granted five days after the date this Agreement
is executed, under the LTIP, a restricted stock award with a grant date value of
$5,000,000, determined based on Dynegy’s stock price on the date of grant, which
shall become vested on April 30, 2018.

 

(d)                                 Benefits.  During the Employment Term, the
Executive shall, subject to and in accordance with the terms and conditions of
the applicable plan documents and all applicable laws, be eligible to
participate in all of the employee benefit, fringe and perquisite plans,
practices, policies and arrangements the Company makes available from time to
time to its similarly situated senior executive officers generally.

 

(e)                                  Vacation.  The Executive shall be entitled
to paid vacation in accordance with the Company’s policies and practices with
respect to its senior executives, provided, however, that the amount of vacation
for the Executive shall be not less than five (5) weeks per calendar year.

 

(f)                                   Business Expenses.  The Executive shall be
reimbursed by the Company for all reasonable and necessary business expenses
actually incurred by him in performing his duties hereunder.  All payments under
this paragraph (f) of this Section 5 will be made in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.

 

(g)                                  Financial Planning and Tax Advice.  During
the Employment Term, the Company shall reimburse the Executive annually for the
reasonable costs actually incurred by the Executive for individual tax and
financial planning advice in an amount not to exceed $10,000 per year.

 

(h)                                 Indemnification; Directors’ and Officers’
Liability Insurance.  The Executive shall be entitled to defense and
indemnification pursuant to Dynegy’s Certificate of Incorporation.  During the
Employment Term and thereafter, the Company shall cover the Executive under its
directors’ and officers’ liability insurance policy to the extent it covers its
other officers and directors.

 

6.                                      Covenants of the Executive.  In return
for the consideration in this Agreement, as well as that under his Prior
Employment Agreement, Executive re-states and acknowledges his intent to comply
with his ongoing restrictive covenant obligations under the Prior Employment
Agreement.  Executive agrees that these obligations carry over from his Prior
Employment Agreement and are extended by the terms of this Agreement to apply
during and after the Employment Term of this Agreement, as stated below.  The
Executive acknowledges and the Company promises that in the course of his
employment with the Company, the Executive will

 

3

--------------------------------------------------------------------------------


 

become familiar with the Company’s and its subsidiaries’ and affiliates’ trade
secrets and with other confidential and proprietary information concerning the
Company and its subsidiaries and affiliates, and that his services are of
special, unique and extraordinary value to the Company and its subsidiaries and
affiliates.  Therefore, the Company and the Executive mutually agree that it is
in the interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 6 to, among other things, protect the
legitimate business interests of the Company and those of its subsidiaries and
affiliates, including the protection of the Company’s and its subsidiaries’ and
affiliates’ trade secrets and other confidential and proprietary information,
and that such restrictions and covenants contained in this Section 6 are
reasonable in geographic and temporal scope and in all other respects given the
nature and scope of the Executive’s duties, his access to the Company’s trade
secrets and other confidential and proprietary information, and the nature and
scope of the Company’s and its subsidiaries’ and affiliates’ businesses and that
such restrictions and covenants do not and will not unduly impair the
Executive’s ability to earn a living after termination of his employment with
the Company.  The Executive further acknowledges and agrees that (i) the Company
would not have entered into this Agreement but for the restrictive covenants of
the Executive set forth in this Section 6, and (ii) such restrictive covenants
have been made by the Executive in order to induce the Company to enter into
this Agreement.  Therefore, and in further consideration of, (A) the Company’s
agreement to provide the Executive with access to the Company’s confidential and
proprietary information, (B) the mutual covenants and promises contained in this
Agreement and/or (C) the compensation and benefits to be paid or provided
hereunder, and to protect the Company’s and its subsidiaries and affiliates’
business interest, confidential and proprietary information and goodwill:

 

(a)                                 Noncompetition.  Executive re-states and
acknowledges and extends his ongoing noncompetition obligations as follows:
During the term of the Executive’s employment with the Company and for the two
(2)-year period following termination of such employment under any circumstances
(the “Restricted Period”), the Executive shall not, within any jurisdiction or
marketing area in which the Company or any of its subsidiaries or affiliates is
engaged in business or marketing activities, directly or indirectly, own,
manage, operate, control, or provide executive or management level consulting,
employment or management services to, any business competitive with the business
conducted by the Company or any of its affiliates.  The scope of businesses and
the jurisdictions and marketing areas within which the Executive has agreed not
to compete pursuant to this Section 6(a) shall, for any challenged activity of
the Executive, be determined as of the date of any such activity.
Notwithstanding the foregoing, the Executive’s ownership solely as an investor
of two percent (2%) or less of the outstanding securities of any class of any
publicly-traded securities of any company shall not, by itself, be considered to
be competition with the Company or any of its subsidiaries or affiliates.

 

(b)                                 Non-solicitation.  Executive re-states and
acknowledges and extends his ongoing non-solicitation obligations as follows:
During the term of the Executive’s employment with the Company and for the
Restricted Period following termination of such employment under any
circumstances, the Executive shall not, directly or indirectly, (i) employ,
cause to be employed or hired, recruit, solicit for employment or otherwise
contract for the services of, or establish a business relationship with (or
assist any other person in engaging in any such activities), any person who is,
or within twelve (12) months before any date of determination was (and,
following the termination of the Executive’s employment with the Company, within
twelve (12) months before or after such termination, was) an employee, agent or
consultant of the

 

4

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries or affiliates (collectively, the “Company
Entities”); or (ii) otherwise induce or attempt to induce (or assist any other
person in engaging in any such activities) any employee, agent or contractor of
any Company Entity to terminate such person’s employment or other relationship
with the Company Entities, or in any way interfere with the relationship between
any Company Entity and any such employee, agent or contractor; (iv) solicit or
attempt to solicit (otherwise than on behalf of any Company Entity) any person
that is, or within twelve (12) months before any date of determination was (and,
following the termination of the Executive’s employment with the Company, within
twelve (12) months before or after such termination, was) a client, customer,
supplier, licensee or business relation of any Company Entity with whom
Executive had a material relationship or about whom Executive had access to
material trade secret or confidential information, or who any Company Entity
solicited to be a client, lender, investor, customer, supplier or licensee
during either such twelve (12)-month period and with whom Executive had a
material relationship or about whom Executive had access to material trade
secret or confidential information, or induce or attempt to induce any such
person to cease, reduce or not commence doing business with any Company Entity
(or assist any other person in engaging in any such activities); or
(v) interfere in any way with the relationship between any Company Entity and
any person that is or was a client, lender, investor, customer, supplier,
licensee or other business relation of such Company Entity (or assist any other
person in engaging in any such activities) if Executive had a material
relationship or had access to material trade secret or confidential information
about such person or entity.

 

(c)                                  Confidential Information.

 

(i)                                     The Executive re-states and acknowledges
and extends his ongoing non-disclosure obligations in the Prior Employment
Agreement, including that all customer lists and information, vendor or supplier
lists and information, inventions, trade secrets, know-how or other non-public,
confidential or proprietary knowledge, information or data with respect to the
products, services, operations, finances, business or affairs of the Company or
its subsidiaries and affiliates or with respect to confidential, proprietary or
secret processes, methods, inventions, services, techniques, customers
(including, without limitation, the identity of the customers of the Company or
its subsidiaries and affiliates and the specific nature of the services provided
by the Company or its subsidiaries and affiliates), employees (including,
without limitation, the matters subject to this Agreement) or plans of or with
respect to the Company or its subsidiaries and affiliates or the terms of this
Agreement (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”) are property of the Company or its applicable
subsidiaries or affiliates.  The Executive further acknowledges that the Company
and its subsidiaries and affiliates intend, and make reasonable good faith
efforts, to protect the Confidential Information from public disclosure. 
Therefore, the Executive agrees that, except as required by law or regulation or
as legally compelled by court order (provided that in such case, the Executive
shall promptly notify the Company of such order, shall cooperate with the
Company in attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such law, regulation or order), during the
Employment Term and at all times thereafter, the Executive shall not, directly
or indirectly, divulge, transmit, publish, copy, distribute, furnish or
otherwise disclose or make accessible any Confidential Information, or use any
Confidential Information for the benefit of anyone other than the Company and
its subsidiaries and affiliates, unless and to the extent that the Confidential
Information becomes generally known to and available for use by

 

5

--------------------------------------------------------------------------------


 

the general public other than as a result of the Executive’s acts or omissions
or such disclosure is necessary in the course of the Executive’s proper
performance of his duties under this Agreement.  The foregoing notwithstanding,
neither this Agreement nor any other Company agreement or policy shall prohibit
Executive from making a good faith report or related disclosures to any
governmental agency or entity regarding potential violations of applicable
federal, state or local law or to take other actions protected as whistleblower
activity under applicable law.  Executive is not required to notify the Company
of these reports or disclosures.

 

(ii)                                  The Company Entities do not wish to
incorporate any unlicensed or unauthorized material into their products or
services.  Therefore, the Executive agrees that he will not disclose to the
Company, use in the Company’s business, or cause the Company to use, any
information or material which is a trade secret, or confidential or proprietary
information, of any third party, including, but not limited to, any former
employer, competitor or client, unless the Company has a right to receive and
use such information or material.  The Executive will not incorporate into his
work any material or information which is subject to the copyrights of any third
party unless the Company has a written agreement with such third party or
otherwise has the right to receive and use such material or information.

 

(d)                                 Company Intellectual Property.  The
Executive agrees to promptly disclose to the Company any and all work product,
inventions, artistic works, works of authorship, designs, methods, processes,
technology, patterns, techniques, data, Confidential Information, patents, trade
secrets, trademarks, domain names, copyrights, and the like, and all other
intellectual property relating to the business of the Company and any of its
affiliates which are created, authored, composed, invented, discovered,
performed, perfected, or learned by the Executive (either solely or jointly with
others) during the Employment Term (collectively, together with such
intellectual property as may be owned or acquired by the Company, the “Company
Intellectual Property”).  The Company Intellectual Property shall be the sole
and absolute property of the Company and its affiliates.  All work performed by
the Executive in authoring, composing, inventing, creating, developing or
modifying Company Intellectual Property and/or other work product to which
copyright protection may attach during the course of the Executive’s employment
with the Company shall be considered “works made for hire” to the extent
permitted under applicable copyright law and will be considered the sole
property of the Company.  To the extent such works, work product or Company
Intellectual Property are not considered “works made for hire,” all right,
title, and interest to such works, work product and Company Intellectual
Property, including, but not limited to, all copyrights, patents, trademarks,
rights of publicity, and trade secrets, is hereby assigned to the Company and
the Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time in relation to
such assignment.  The Executive acknowledges and agrees that the Company is and
will be the sole and absolute owner of all trademarks, service marks, domain
names, patents, copyrights, trade dress, trade secrets, business names, rights
of publicity, inventions, proprietary know-how and information of any type,
whether or not in writing, and all other intellectual property used by the
Company or held for use in the business of the Company, including all Company
Intellectual Property.  The Executive further acknowledges and agrees that any
and all derivative works, developments, or improvements based on intellectual
property, materials and assets subject to this Section 6 created during the
Employment Term (including, without limitation, Company Intellectual Property)
shall be exclusively owned by the Company.  The Executive will cooperate with
the Company and any of

 

6

--------------------------------------------------------------------------------


 

its affiliates, at no additional cost to such parties (whether during or after
the Employment Term), in the confirmation, registration, protection and
enforcement of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company Intellectual Property.

 

(e)                                  Company Property.  All Confidential
Information, Company Intellectual Property, files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company and its
subsidiaries and affiliates, whether prepared by the Executive or otherwise
coming into his possession or control in the course of the performance of his
services under this Agreement, shall be the exclusive property of the Company
and shall be delivered to the Company, and not retained by the Executive
(including, without limitation, any copies thereof), promptly upon request by
the Company and, in any event, promptly upon termination of the Employment
Term.  The Executive acknowledges and agrees that he has no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages), and that the Executive’s activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.

 

(f)                                   Enforcement.  The Executive acknowledges
that a breach of his covenants and agreements contained in this Section 6 would
cause irreparable damage to the Company and its subsidiaries and affiliates, the
exact amount of which would be difficult to ascertain, and that the remedies at
law for any such breach or threatened breach would be inadequate.  Accordingly,
the Executive agrees that if he breaches or threatens to breach any of the
covenants or agreements contained in this Section 6, in addition to any other
remedy which may be available at law or in equity, the Company and its
subsidiaries and affiliates shall be entitled to:  (i) cease or withhold payment
to the Executive of any severance payments described in Section 7, for which he
otherwise qualifies under such Section 7, in excess of such payments in the
amount of $2,500 payable in consideration for the Executive’s release of claims
described in Section 7(e), (ii) institute and prosecute proceedings in any court
of competent jurisdiction for specific performance and injunctive and other
equitable relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing of irreparable harm or lack of an adequate
remedy at law, and (iii) an equitable accounting by any court of competent
jurisdiction of all profits or benefits arising out of such violation. 
Additionally, upon a breach by the Executive of this Section 6, the Performance
Share Units, Restricted Stock Units and Options (and any other stock-based
awards held by the Executive) shall be automatically canceled and forfeited
without any further action.

 

(g)                                  Scope of Covenants.  The Company and the
Executive further acknowledge that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
commercial parties and agree that they consider the restrictions and covenants
contained in this Section 6 to be reasonable and necessary for the protection of
the interests of the Company and its subsidiaries and affiliates, but if any
such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply in such jurisdiction with
such deletion or modification as may be necessary to make it valid and
enforceable.  The restrictions and covenants contained in each paragraph of this
Section 6 shall

 

7

--------------------------------------------------------------------------------


 

be construed as separate and individual restrictions and covenants and shall
each be capable of being reduced in application or severed without prejudice to
the other restrictions and covenants or to the remaining provisions of this
Agreement.

 

(h)                                 Enforceability.  If any court holds any of
the restrictions or covenants contained in this Section 6 to be unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company and its subsidiaries and affiliates to the relief provided in this
Section 6 in the courts of any other jurisdiction within the geographic scope of
such restrictions and covenants.

 

(i)                                     Disclosure of Restrictive Covenants. 
The Executive agrees to disclose in advance the existence and terms of the
restrictions and covenants contained in this Section 6 to any employer or other
service recipient by whom the Executive may be employed or retained during the
Restricted Period.

 

(j)                                    Extension of Restricted Period.  If the
Executive breaches this Section 6 in any respect, the restrictions contained in
this Section will be extended for a period equal to the period that the
Executive was in breach.

 

7.                                      Termination.

 

(a)                                 Termination of Employment.  The employment
of the Executive hereunder and the Employment Term may be terminated at any time
(i) by the Company with Cause on written notice to the Executive, (ii) by the
Company without Cause (as defined in the Dynegy Inc. Executive Severance Pay
Plan (the “Severance Plan”)) on ninety (90) days written notice to the Executive
(provided that during such notice period the Company shall not be required to
provide work for the Executive and may require that the Executive not report to
the Company’s offices), (iii) by the Company due to the Executive’s Disability
(as defined in the Severance Plan) on written notice to the Executive, (iv) by
the Executive with Good Reason (as defined in the Severance Plan), (v) by the
Executive without Good Reason on sixty (60) days written notice to the Company
(which notice period may be waived by the Company in its discretion, in which
case, such termination shall be effective immediately upon the Company’s receipt
of notice thereof from the Executive), (vi) without action by the Company, the
Executive or any other person or entity, immediately upon the Executive’s death,
(vii) in connection with a Change in Control (within the meaning as set forth in
the Dynegy Inc. Executive Change in Control Severance Pay Plan (the “Change in
Control Plan”)), or (viii) due to the expiration of the Employment Term pursuant
to Section 3.  If the Executive’s employment is terminated for any reason under
this Section 7, the Company shall be obligated to pay or provide to the
Executive (or his estate, as applicable) in a lump sum within thirty (30) days
following such termination, or at such other time prescribed by any applicable
plan:  (A) any Base Salary payable to the Executive pursuant to this Agreement,
accrued up to and including the date on which the Executive’s employment
terminates, (B) any employee benefits to which the Executive is entitled upon
termination of his employment with the Company in accordance with the terms and
conditions of the applicable plans of the Company, (C) reimbursement for any
unreimbursed business expenses incurred by the Executive prior to his date of
termination pursuant to Section

 

8

--------------------------------------------------------------------------------


 

5(e), and (D) payment for accrued but unused vacation time as of the date of his
termination, in accordance with Company policy.

 

(b)                                 Severance Plan and Change in Control Plan. 
The Executive shall be entitled to participate in the Severance Plan and the
Change in Control Plan; provided. however. that to the extent the Executive is
eligible to receive severance payable under Section IV.A of the Severance Plan,
the amount payable to the Executive thereunder shall be increased by an amount
equal to two (2) times the current target Award (as described in Section 5(c)),
as in effect immediately prior to the date of the Executive’s termination of
employment. In addition, the Executive shall receive the following additional
compensation from the Company:

 

(i)                                     each grant of Restricted Stock Units and
stock options shall become fully vested on the Executive’s termination date
provided that for Restricted Stock Unit awards issued after the Commencement
Date shares of stock shall not be delivered to the Executive with respect to
such Restricted Stock Units until the original scheduled vesting date for such
awards; and

 

(ii)                                  each grant of Performance Share Units
shall become fully vested on the Executive’s termination date and shall pay
based on the Company’s performance at the same time as payments are made to
similarly situated employees.

 

The Company shall cause the terms of any equity award issued on or after the
date hereof to contain provisions which are consistent with the terms of this
Section 7(b).  In addition, Executive shall be entitled to the “Best Net”
provisions contained within the Second Amendment to the Change in Control Plan. 
The calculation of such “Best Net” payment amount shall reflect all applicable
Federal, state and local taxes which apply on the date such calculation is made.

 

(c)                                  Accumulated Bonus Payments.  In the event
that the Executive’s employment is terminated after the end of a calendar year
and prior to the date the bonus amount is paid pursuant to the terms of the
Incentive Compensation Plan with respect to that calendar year, the Company
shall pay to Executive such bonus at the same time as bonus payments are made to
similarly situated executives of the Company, provided, however, that such
payment shall be paid during the calendar year which immediately follows the
calendar year during which such bonus was earned.

 

(d)                                 Termination of Agreement.  In the event that
this Agreement is terminated pursuant to Section 3, and the Executive’s
employment with the Company thereby ceases, the Executive shall receive the
following compensation from the Company:

 

(i)                                     each grant of stock options shall become
fully vested on the Executive’s termination date and the Company shall, in a
timely manner, take all steps necessary to cause each such stock option to
remain exercisable until its designated expiration date;

 

(ii)                                  each grant of Restricted Stock Units shall
become fully vested on the Executive’s termination date, provided that shares of
stock shall not be delivered to the Executive with respect to such awards until
the original scheduled vesting date for such awards; and

 

9

--------------------------------------------------------------------------------


 

(iii)                               the service condition for each grant of
Performance Share Units shall be treated as satisfied on the Executive’s
termination date and such awards shall pay based on the Company’s performance at
the same time as payments are made to similarly situated employees.

 

(e)                                  No Additional Rights.  The Executive
acknowledges and agrees that, except as specifically described in this Section 7
or Section 5(d)(i), all of the Executive’s rights to any compensation, benefits,
bonuses or severance from the Company and its subsidiaries and affiliates after
termination of the Employment Term shall cease upon such termination.

 

(f)                                   Resignation as Officer or Director.  Upon
a termination of employment, unless requested otherwise by the Company, the
Executive shall resign each position (if any) that the Executive then holds as a
director or officer of Dynegy or of any affiliates of the Company.  The
Executive’s execution of this Agreement shall be deemed the grant by the
Executive to the officers of the Company of a limited power of attorney to sign
in the Executive’s name and on the Executive’s behalf any such documentation as
may be required to be executed solely for the limited purposes of effectuating
such resignations.

 

(g)                                  Release.  As a condition to the payment of
any benefit related to the termination of employment, including severance,
vesting of options or other benefits, including any amounts otherwise payable
under the Severance Plan, the Executive (or Employee’s executor, legal guardian,
or other legal representative in the case of the Executive’s death or
disability) shall execute and not revoke a waiver and release of all claims
against Dynegy and its affiliates in a form reasonably acceptable to the Company
within 21 days following the Executive’s termination date.

 

8.                                      Notices.  All notices, requests,
demands, claims, consents and other communications which are required, permitted
or otherwise delivered hereunder shall in every case be in writing and shall be
deemed properly served if:  (i) delivered personally, (ii) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, or (iii) delivered by a recognized overnight courier service,
to the parties at the addresses as set forth below:

 

If to the Company:

Dynegy Operating Company

 

601 Travis Street, Suite 1400

 

Houston, Texas 77002

 

Attention: General Counsel

 

 

If to the Executive:

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be: (i) the date such notice is personally
delivered, (ii) three days after the date of mailing if sent by

 

10

--------------------------------------------------------------------------------


 

certified or registered mail, or (iii) one business day after date of delivery
to the overnight courier if sent by overnight courier.

 

9.                                      Jurisdiction; Venue.  Except as
otherwise provided in Section 6(h) in connection with equitable remedies, each
of the parties hereto hereby irrevocably submits to the exclusive jurisdiction
of any federal or state court located in the State of Texas, County of Harris
over any suit, action, dispute or proceeding arising out of or relating to this
Agreement and each of the parties agrees that any action relating in any way to
this Agreement must be commenced only in the courts of the State of Texas,
federal or state.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted or not prohibited by law, any objection which it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum. 
Each of the parties hereto hereby irrevocably consents to the service of process
in any suit, action or proceeding by sending the same by certified mail, return
receipt requested, or by recognized overnight courier service, to the address of
such party set forth in Section 8.

 

10.                               Waiver of Jury Trial.  THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING
UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11.                               Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”), and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  Any terms of this Agreement that are undefined or ambiguous shall
be interpreted by the Company in its discretion in a manner that complies with
Code Section 409A to the extent necessary to comply with Code Section 409A.  If
for any reason, such as imprecision in drafting, any provision of this Agreement
(or of any award of compensation, including, without limitation, equity
compensation or benefits) does not accurately reflect its intended establishment
of an exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code Section
409A and shall be interpreted by

 

11

--------------------------------------------------------------------------------


 

the Company in a manner consistent with such intent, as determined in the
discretion of the Company.  If, notwithstanding the foregoing provisions of this
Section 11(a), any provision of this Agreement would cause the Executive to
incur any additional tax or interest under Code Section 409A, the Company shall,
after consulting with the Executive, reform such provision in a manner intended
to avoid the incurrence by the Executive of any such additional tax or interest;
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit to the Executive of the applicable
provision without violating the provisions of Code Section 409A.

 

(b)                                 Any reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall any fees, expenses or other amounts eligible to be reimbursed by the
Company under this Agreement be paid later than the last day of the calendar
year next following the calendar year in which the applicable fees, expenses or
other amounts were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the sixth (6th)
anniversary of the Commencement Date).

 

(c)                                  In the event that the Executive is required
to execute a release to receive any payments from the Company that constitute
nonqualified deferred compensation under Code Section 409A, payment of such
amounts shall not be made or commence until the sixtieth (60th) day following
such termination of employment.  Any payments that are suspended during the
sixty (60) day period shall be paid on the date the first regular payroll is
made immediately following the end of such period.

 

(d)                                 For purposes of this Agreement, any
reference to “termination” of the Executive’s employment shall be interpreted
consistent with the meaning of the term “separation from service” in Code
Section 409A(a)(2)(A)(i) and no amounts which are classified as “nonqualified
deferred compensation” for purposes of Code Section 409A shall be paid to the
Executive prior to the date he incurs a separation from service under Code
Section 409A(a)(2)(A)(i).

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but do not satisfy an exemption from, or the
conditions of, Code Section 409A.

 

12

--------------------------------------------------------------------------------


 

12.                               General.

 

(a)                                 Governing Law.  This Agreement and the legal
relations thus created between the parties hereto shall be governed by, and
construed in accordance with, the internal laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Texas or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Texas.  The
parties hereto acknowledge and agree that this Agreement was executed and
delivered in the State of Texas.

 

(b)                                 Construction and Severability.  Whenever
possible, each provision of this Agreement shall be construed and interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by, or invalid, illegal or
unenforceable in any respect under, any applicable law or rule in any
jurisdiction, such prohibition, invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement or any other jurisdiction, and
the parties undertake to implement all efforts which are necessary, desirable
and sufficient to amend, supplement or substitute all and any such prohibited,
invalid, illegal or unenforceable provisions with enforceable and valid
provisions in such jurisdiction which would produce as nearly as may be possible
the result previously intended by the parties without renegotiation of any
material terms and conditions stipulated herein.

 

(c)                                  Cooperation. During the Employment Term and
thereafter, the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
related to the Executive’s employment period with the Company and/or its
subsidiaries or affiliates, whether such matters are business-related, legal,
regulatory or otherwise (including, without limitation, the Executive appearing
at the Company’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Executive’s possession).  Following the Employment Term, the
Company shall reimburse the Executive for all reasonable out of pocket expenses
incurred by the Executive in rendering such services that are approved by the
Company.  In addition, if more than an incidental cooperation is required at any
time after the termination of the Executive’s employment, the Executive shall be
paid (other than for the time of actual testimony) a per day fee based on his
base salary described in Section 5(a) at the time of such termination divided by
225.

 

(d)                                 Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Executive and the Executive’s heirs, executors,
administrators, and successors; provided that the services provided by the
Executive under this Agreement are of a personal nature, and rights and
obligations of the Executive under this Agreement shall not be assignable or
delegable, except for any death payments otherwise due the Executive, which
shall be payable to the estate of the Executive; provided further the Company
may assign this Agreement to, and all rights hereunder shall inure to the
benefit of, any subsidiary or affiliate of the Company or any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger, consolidation or
otherwise; and provided further

 

13

--------------------------------------------------------------------------------


 

that in the event of the Executive’s death, any unpaid amount due to the
Executive under this Agreement shall be paid to his estate.

 

(e)                                  Executive’s Representations.  The Executive
hereby represents and warrants to the Company that:  (i) the execution, delivery
and performance of this Agreement by the Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which the Executive is bound; (ii) the Executive is not a party to or bound by
any employment agreement, noncompetition or nonsolicitation agreement or
confidentiality agreement with any other person or entity besides the Company
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.  THE EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT THE EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO THE
EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE, AND THAT THE
EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

(f)                                   Compliance with Rules and Policies.  The
Executive shall perform all services in accordance with the policies, procedures
and rules established by the Company and the Board.  In addition, the Executive
shall comply with all laws, rules and regulations that are generally applicable
to the Company or its subsidiaries or affiliates and their respective employees,
directors and officers.

 

(g)                                  Forfeiture/Repayment Obligations. 
Notwithstanding any other provision of this Agreement to the contrary, Executive
agrees that any payments or benefits owed to him under this Agreement shall be
used to repay any amounts owing to the Company by Executive and shall be subject
to any forfeiture, repayment or recoupment policy of the Company, as in effect
from time to time, or any forfeiture, repayment or recoupment otherwise required
by applicable law.

 

(h)                                 Withholding Taxes.  All amounts payable
hereunder shall be subject to the withholding of all applicable taxes and
deductions required by any applicable law.

 

(i)                                     Entire Agreement.  This Agreement,
together with the Change in Control Plan, Incentive Compensation Plan, LTIP, and
Severance Plan, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and terminates and
supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates
which may have related to the subject matter hereof in any way.  In the event of
a conflict or ambiguity between this Agreement and the Change in Control Plan,
Incentive Compensation Plan, LTIP, or Severance Plan, the terms and conditions
of the Agreement shall govern.  The foregoing notwithstanding, all prior
obligations upon the Executive in the Prior Employment Agreement or otherwise,
regarding non-competition, non-solicitation and non-disclosure, remain in full
force and effect and are not replaced or modified by this Agreement.

 

14

--------------------------------------------------------------------------------


 

(j)                                    Duration.  Notwithstanding the Employment
Term hereunder, this Agreement shall continue for so long as any obligations
remain under this Agreement.

 

(k)                                 Survival.  The covenants set forth in
Sections 6 and 12(c) of this Agreement shall survive and shall continue to be
binding upon the Executive notwithstanding the termination of this Agreement for
any reason whatsoever.

 

(l)                                     Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and the Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Term for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Pursuit by either party
of any available remedy, either in law or equity, or any action of any kind,
does not constitute waiver of any other remedy or action.  Such remedies and
actions are cumulative and not exclusive.

 

(m)                             Counterparts.  This Agreement may be executed in
two or more counterparts, all of which taken together shall constitute one
instrument.

 

(n)                                 Section References.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  The words
Section and paragraph herein shall refer to provisions of this Agreement unless
expressly indicated otherwise.

 

(o)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
hereto by virtue of the authorship of any of the provisions of this Agreement.

 

(p)                                 Time of the Essence; Computation of Time. 
Time is of the essence for each and every provision of this Agreement.  Whenever
the last day for the exercise of any privilege or the discharge or any duty
hereunder shall fall upon a Saturday, Sunday, or any date on which banks in
Houston, Texas are authorized to be closed, the party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a regular business day.

 

(q)                                 No Third Party Beneficiaries; Assignment. 
Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties to this Agreement and their respective
heirs, executors, administrators, successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.  All terms of this Agreement, and all
non-competition, non-solicitation and non-disclosure obligations found in the
Prior Employment are fully assignable by the Company and may not be assigned by
Executive.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

15

--------------------------------------------------------------------------------


 

 

 

 

DYNEGY OPERATING COMPANY

 

 

 

 

 

 

 

 

Date:

May 6, 2015

 

By:

/s/ Julius Cox

 

 

 

 

Name: Julius Cox

 

 

 

 

Title: EVP & Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

 

ROBERT FLEXON

 

 

 

 

 

 

 

 

Date:

May 6 2015

 

/s/ Robert C. Flexon

 

16

--------------------------------------------------------------------------------